 


109 HR 1008 IH: To authorize the Secretary of the Interior to participate in the design and construction of the Riverside-Corona Feeder in cooperation with the Western Municipal Water District of Riverside, California.
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1008 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Calvert (for himself, Mr. Lewis of California, and Mr. Issa) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Secretary of the Interior to participate in the design and construction of the Riverside-Corona Feeder in cooperation with the Western Municipal Water District of Riverside, California. 
 
 
1.Planning, design, and construction of the Riverside-Corona Feeder 
(a)In generalThe Secretary of the Interior, in cooperation with the Western Municipal Water District, may participate in a project to plan, design, and construct a water supply project, the Riverside-Corona Feeder, which includes 20 groundwater wells and 28 miles of pipeline in San Bernardino and Riverside Counties, California. 
(b)Agreements and regulationsThe Secretary may enter into such agreements and promulgate such regulations as are necessary to carry out this section. 
(c)Federal cost share 
(1)Planning, design, constructionThe Federal share of the cost to plan, design, and construct the project described in subsection (a) shall be the lesser of 35 percent of the total cost of the project or $50,000,000. 
(2)StudiesThe Federal share of the cost to complete the necessary planning study associated with the project described in subsection (a) shall not exceed 50 percent of the total study cost. 
(d)In-kind servicesIn-kind services performed by the Western Municipal Water District shall be considered a part of the local cost share to complete the project described in subsection (a). 
(e)LimitationFunds provided by the Secretary under this section shall not be used for operation or maintenance of the project described in subsection (a). 
2.Project authorizations 
(a)In generalThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is amended by adding at the end the following: 
 
163_.Yucaipa Valley regional water supply renewal project 
(a)AuthorizationThe Secretary, in cooperation with the Yucaipa Valley Water District, may participate in the design, planning, and construction of projects to treat impaired surface water, reclaim and reuse impaired groundwater, and provide brine disposal within the Santa Ana Watershed described in the report submitted under section 1606. 
(b)Cost sharingThe Federal share of the cost of the project described in subsection (a) shall not exceed 25 percent of the total cost of the project. 
(c)LimitationFunds provided by the Secretary shall not be used for operation or maintenance of the project described in subsection (a). 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000. 
163_.City of Corona Water Utility, California, water recycling and reuse project 
(a)AuthorizationThe Secretary, in cooperation with the City of Corona Water Utility, California, is authorized to participate in the design, planning, and construction of, and land acquisition for, a project to reclaim and reuse wastewater, including degraded groundwaters, within and outside of the service area of the City of Corona Water Utility, California. 
(b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project. 
(c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.. 
(b)Conforming amendmentsThe table of sections in section 2 of Public Law 102–575 is amended by inserting after the item relating to section 163_ the following: 
 
 
Sec. 163_. Yucaipa Valley Regional Water Supply Renewal Project 
Sec. 163_. City of Corona Water Utility, California, water recycling and reuse project. 
 
